Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1 – 23 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner's statement of reasons for allowance: 
	The most remarkable prior art of record is:
Nathan (U.S. Patent Publication No. 2020/0184739) 
Jimenez-Delgado (U.S. Patent Publication No. 2020/0137082).
Chan (U.S. Patent Publication No. 2020/0186360).

The prior art fails to disclose at least the following limitations in the independent claims:
An apparatus configured to record information for a part, such that the apparatus comprises a data processing system in a part history blockchain network configured to:
receive a part installation notification configured to identify the part and indicate an installation of the part on a vehicle, wherein the part history blockchain network comprises part history blockchains for the part that are configured to record the information for the part, and wherein vehicle configuration and activity history blockchains for the vehicle are configured to record configuration and activity history information for the vehicle in a vehicle configuration and activity history blockchain network;
send a token from the part history blockchain network to the vehicle configuration and activity history blockchain network; and
lock, responsive to receipt of the part installation notification for as long as the part is installed on the vehicle, the part history blockchains for the part to prevent an addition of more information for the part to the part history blockchains for the part until the token is returned back to the part history blockchain network.

None of the prior art of record remedies the deficiencies found in Nathan, Jimenez-Delgado and Chan.  Furthermore, neither the prior art, the nature of the problem, nor knowledge of a person having ordinary skill in the art, provide any reasonable rationale to combine prior art teachings. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Notice of References Cited form attached. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEYE IWARERE whose telephone number is (571)270-5112.  The examiner can normally be reached on M-F 8:00 - 16:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on (571) 270-3324.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OLUSEYE IWARERE/Primary Examiner, Art Unit 3687